Citation Nr: 0607394	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-15 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION 

The veteran had active service from June 1974 to June 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran testified at a hearing before the undersigned 
Acting Veteran's Law Judge in August 2005.  A transcript of 
the hearing testimony is associated with the claim file.

Although the Board has reopened the claim and before 
addressing the issue of service connection for a psychiatric 
disorder on the merits, the case is REMANDED to the agency of 
original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In an October 1980 rating decision, the RO denied service 
connection for a psychiatric disorder because a psychiatric 
disorder was not shown; after the veteran was notified of the 
adverse determination and of his procedural an appellate 
rights, he did not appeal the October 1980 rating decision.

2. The additional evidence presented since the unappealed 
October 1980 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 1980 rating decision became final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004). 
2. The evidence presented since the October 1980 rating 
decision is new and material and the claim of service 
connection for a psychiatric disorder is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & 2005); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2005).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
the claim of service connection for a psychiatric disorder, 
the only matter resolved in this decision, further discussion 
here of compliance with the VCAA with regard to the claim to 
reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1980 rating decision, the RO denied service 
connection for a psychiatric disorder on the basis that there 
was no psychiatric diagnosis in service or after service. 

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not file a notice of disagreement within one year of the 
date of notification of the rating decision.  Consequently, 
that decision is final based on the evidence of record at 
that time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

As the veteran filed his claim to reopen in June 2002, the 
regulatory definition currently in effect applies.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 1980 
rating decision consisted of the service medical records, 
including the report of separation examination, and VA 
records from 1978 to 1980.  

The service medical records disclose that the veteran 
complained of nerves on several occasions.  On one occasion, 
the veteran appeared anxious.  On separation examination, the 
veteran gave a history of depression and an overdose in 1976, 
and the psychiatric evaluation was normal.  After service, in 
July and August 1980, the veteran sought medication for 
"nerves."  No psychiatric illness was identified or 
diagnosed. 

The additional evidence presented since the October 1980 
rating decision includes reports from a State hospital 
showing three admissions in 1980 for either toxic psychosis 
or chronic undifferentiated type schizophrenia and alcohol 
and drug abuse. In 1991 and 1992, he was followed in a VA 
mental health clinic. 

As the claim was previously denied because there was no 
evidence of a psychiatric disorder during or after service, 
the additional evidence of a post-service diagnosis of a 
psychiatric disorder in 1980, as well as, treatment in 1991 
and 1992 raises a reasonable possibility of substantiating 
the claim.  The additional evidence is evidence is new as it 
was not previously submitted to the RO, and it is material 
because when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence of a current psychiatric 
disorder, the absence of which was the basis for the prior 
denial of the claim in October 1980.  For this reason, the 
additional evidence is new and material and the claim is 
reopened. 


ORDER

New and material evidence has been presented and the claim of 
service connection for a psychiatric disorder is reopened. To 
this extent only, the appeal is granted.


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
required before considering the merits of the claim.  Under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim. 

In light of the above, the matter is remanded for the 
following action:

1. Under the duty to notify, ask the veteran 
to identify any VA or non-VA medical 
records, documenting treatment of a 
psychiatric disorder since 1980.  If 
necessary, assist the veteran in obtaining 
any records he identifies or tell the 
veteran to submit any evidence in his 
possession that pertains to the claim. 

2. Scheduled the veteran for a VA 
psychiatric examination to determine if the 
veteran has a psychiatric disorder.  The 
claims folder must be made available to the 
examiner for review. If a psychiatric 
disorder is diagnosed, the examiner is asked 
to express an opinion on the following: 

Whether it is at least as likely as not 
that the current psychiatric disorder is 
related to service?  

In formulating the medical opinion, 
the examiner is asked to comment on 
the clinical significance of the 
entries in the service medical 
records in 1975 and 1976 of 
complaints of "nerves" and the 
history of an overdose, but a normal 
psychiatric evaluation on separation 
examination.  Also, the examiner is 
asked to consider that the term "at 
least as likely as not" does not 
mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation. 

3. After the above has been completed, 
adjudicate the claim. If the claim is 
denied, furnish the veteran a supplemental 
statement of the case and return the case to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


